     Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 1 of 23




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


MEGHAN HUNTER, Individually and as Parent and
Natural Guardian of MH; and MH;
                                                                  5:17-cv-00052 (BKS/TWD)
                                    Plaintiffs,

v.

SHANGHAI HUANGZHOU ELECTRICAL APPLIANCE
MANUFACTURING CO., LTD.; SHANGHAI
HUANGZHOU INDUSTRY CO., LTD.; QUALITY
CRAFT HOME DÉCOR, INC.; QUALITY CRAFT
MERGERCO; QUALITY CRAFT, LTD.; QCIL
INTERNATIONAL, INC.; HOME DEPOT, USA, INC.;
THE HOME DEPOT, INC.; and HD DEVELOPMENT OF
MARYLAND, INC.,

                                    Defendants.


Appearances:

For Plaintiffs:
Timothy P. Murphy, Esq.
Ryan M. Poplawski, Esq.
Hancock Estabrook, LLP
1800 AXA Tower I – 100 Madison Street
Syracuse, New York 13202

For Defendants Quality Craft Home Décor, Inc., Quality Craft Mergerco, Quality Craft, Ltd.,
and QCIL International, Inc.:
Marc H. Goldberg, Esq.
Phillips Lytle, LLP
OMNI Plaza, 30 South Pearl Street
Albany, New York 12207

For Defendants Home Depot, U.S.A., Inc., The Home Depot, Inc., and HD Development of
Maryland, Inc.:
Steven W. Williams, Esq.
Smith, Sovik, Kendrick & Sugnet, P.C.
250 South Clinton Street, Suite 600
Syracuse, New York 13202
      Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 2 of 23




Hon. Brenda K. Sannes, United States District Judge:

                              MEMORANDUM-DECISION AND ORDER

I.       INTRODUCTION

         Currently before the Court is a motion for default judgment (the “Motion”) under Rule

55(b) of the Federal Rules of Civil Procedure (the “Federal Rules”) and Rule 55.2 of the Local

Rules of Practice for the United States District Court for the Northern District of New York (the

“Local Rules”) brought by Plaintiffs Meghan Hunter, individually and as parent and natural

guardian of M.H., and M.H. (collectively, “Plaintiffs”) against Defendants Shanghai Huangzhou

Electrical Appliance Manufacturing Co., Ltd. and Shanghai Huangzhou Industry Co., Ltd.

(collectively, the “Shanghai Huangzhou Defendants”) (Dkt. No. 121). For the reasons set forth

below, Plaintiffs’ Motion is denied without prejudice to renewal.

II.      FACTUAL AND RELEVANT PROCEDURAL BACKGROUND1

         Plaintiffs are an infant, M.H., and her mother, Meghan Hunter, both of whom reside in

Massena, New York. (Dkt. No. 11, at 2). During the winter of 2013, Meghan Hunter purchased a

portable Electric Fireplace Heater bearing the “Sylvania” brand name (“the Heater”) from the

Home Depot store located in Massena, New York. (Id. at 4). On November 24, 2013, the Heater

was placed into M.H.’s bedroom and turned on. (Id.). At approximately 10:15 a.m., Meghan

Hunter put M.H. in her crib in her bedroom to take a nap, then left the house to shop, leaving

M.H. in the care of her then 15-year-old son. (Id.). When Meghan Hunter returned home at


1
  Except where otherwise indicated, all facts set forth herein are based on Plaintiffs’ Amended Complaint filed on
January 24, 2017 (the “Amended Complaint”). (Dkt. No. 11). Because the Shanghai Huangzhou Defendants have
failed to respond to the Amended Complaint, the well-pled allegations therein are deemed admitted and assumed to
be true for purposes of this Motion. See Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158
(2d Cir. 1992) (“[A] party’s default is deemed to constitute a concession of all well pleaded allegations of liability.”);
Rolex Watch, U.S.A., Inc. v. Pharel, No. 09-cv-4810, 2011 WL 1131401, at *2, 2011 U.S. Dist. LEXIS 32249, at *5-
6 (E.D.N.Y. Mar. 11, 2011) (“In considering a motion for default judgment, the court will treat the well-pleaded
factual allegations of the complaint as true, and the court will then analyze those facts for their sufficiency to state a
claim.”).



                                                            2
      Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 3 of 23




approximately 1:15 p.m., she found M.H. completely unresponsive in her crib. (Id.). The room

had become “incredibly hot,” allegedly due to defects in the Heater that caused it to generate a

dangerous level of heat. (Id. at 4-5). M.H. was taken to Massena Hospital, where her body

temperature was noted to be 108 degrees. (Id.). Plaintiffs allege that there was no heat source in

the bedroom other than the Heater that could have caused M.H.’s high body temperature. (Id.).

M.H. has suffered serious and lasting injuries as a result of this incident, including: heat stroke

with an acute brain injury; traumatic brain injury; left-sided hemiparesis; cognitive impairment;

seizures; developmental impairment; vision problems; inability to walk; inability to sit; and

inability to feed herself. (Id. at 5).

         On November 22, 2016, Plaintiffs initiated this action by filing a Summons and

Complaint in Onondaga County Supreme Court (the “Original Complaint”). (Dkt. No. 2). On

January 13, 2017, Defendants Home Depot, U.S.A., Inc., The Home Depot, Inc., and HD

Development of Maryland, Inc. removed the action to this Court by filing a Notice of Removal

pursuant to 28 U.S.C. §§ 1441 and 1446, on the basis of federal diversity jurisdiction under 28

U.S.C. § 1332(a). (Dkt. No. 1). On January 24, 2017, Plaintiffs filed their Amended Complaint in

this Court. (Dkt. No. 11).

         Plaintiffs name nine Defendants: Home Depot, U.S.A., Inc., the Home Depot, Inc., HD

Development of Maryland, Inc., Quality Craft Home Décor, Inc., Quality Craft Mergerco, Inc.,

Quality Craft Ltd, QCIL International, Inc. and the “Shanghai Huangzhou Defendants.”2 (Id.). In

their Amended Complaint, Plaintiffs allege, in substance, that the nine Defendants designed,

manufactured, assembled, marketed, distributed and sold the Heater in a defective and negligent



2
 Plaintiffs’ claims against an additional three Defendants—Collins Co. Ltd., Collins International Co. Ltd., and Osram
Sylvania, Inc.—have been voluntarily dismissed without prejudice pursuant to a stipulation among all parties, which
was approved by the Court on July 22, 2019. (Dkt. No. 86).



                                                          3
     Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 4 of 23




manner, and that the resulting defects in the Heater caused the serious and lasting injuries

described above. (Id. at 4-13). Plaintiffs assert causes of action against all nine Defendants for

strict products liability based upon defective design, defective manufacture, and failure to warn;

negligence; breach of the implied warranties of merchantability and fitness for particular

purposes; and breach of express warranty. (Id. at 6-13). Throughout their Amended Complaint,

Plaintiffs refer collectively to “Defendants” as a group. They allege that Defendants, as a

collective, “regularly do business in New York State and derive substantial revenue from goods

sold and used in New York State and in interstate and international commerce,” and that they

“supplied and sold goods and services to individuals and businesses located in New York State,

including the Home Depot Store” at which the Heater was purchased. (Id. at 4). Plaintiffs do not

allege additional details about the relationships between the various Defendants, each

Defendant’s contacts with New York, or each Defendant’s particular role in the allegedly

defective design, manufacture, assembly, marketing and sale of the Heater. (Id. at 1-13).

       A number of Defendants named in Plaintiffs’ Amended Complaint are located in foreign

countries, including, as relevant here, the Shanghai Huangzhou Defendants, both of which are

located in Shanghai, People’s Republic of China (“China”). To effectuate service of the

Amended Complaint on these Defendants, Plaintiffs retained Civil Action Group, d/b/a/ APS

International, Ltd. (“APS”), an organization specializing in service of process on foreign entities

pursuant to the Hague Convention. (Dkt. No. 17). On February 15, 2017, Plaintiffs filed a letter

motion requesting a 16-month extension of time (until June 30, 2018) to effectuate service on the

Shanghai Huangzhou Defendants and other foreign defendants, based in part on APS’s

representations regarding their expected timeline for completing such service in China. (Id.). On

February 23, 2017, the Court granted this extension, but ordered discovery to proceed in the




                                                  4
      Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 5 of 23




meantime. (Dkt. No. 24). By June 2018, service upon the Shanghai Huangzhou Defendants had

still not been successfully effectuated. Thereafter, at the Court’s request, Plaintiffs filed periodic

updates regarding the status of such service. (Dkt. Nos. 46, 49, 50, 55-57, 59, 67, 85, 106).

         On October 31, 2019, Plaintiffs filed Certificates of Service completed by the Central

Authority of China, indicating that service of the Amended Complaint had been effectuated on

Shanghai Huangzhou Industry Co., Ltd. on December 10, 2018, and on Shanghai Huangzhou

Electrical Appliance Manufacturing Co., Ltd. on December 11, 2018. (Dkt. Nos. 108-09).3 That

same day, Plaintiffs filed a Request for Entry of Default against the Shanghai Huangzhou

Defendants pursuant to Federal Rule 55(a), asserting that the Shanghai Huangzhou Defendants

had defaulted by their “failure to appear, plead or otherwise defend” the action within the 21-day

timeframe allowed under Federal Rule 12(a)(1). (Dkt. No. 110). Plaintiffs’ initial accompanying

declaration in support of their Request for Entry of Default failed to specify whether the

Shanghai Huangzhou Defendants were infants, in the military or incompetent persons, as

required under Local Rule 55.1. (Id. at 2-3). However, on November 12, 2019, Plaintiffs filed an

Amended Request for Entry of Default with an amended supporting declaration that corrected

this deficiency. (Dkt. No. 116, at 2-3). On November 15, 2019, Plaintiffs obtained a clerk’s entry

of default, granting their requested entry of default against the Shanghai Huangzhou Defendants.

(Dkt. No. 118).




3
 On July 9, 2019, Plaintiffs filed a Certificate of Service completed by the Central Authority of China reflecting that
service had been effectuated on Shanghai Huangzhou Industry Co., Ltd. on April 1, 2019, but did not file a similar
Certificate of Service for Shanghai Huangzhou Electrical Appliance Manufacturing Co., Ltd. at that time. (Dkt No.
74). Subsequently, in October 2019, as noted, Plaintiffs filed Certificates of Service for both Shanghai Huangzhou
Defendants indicating that both had been served within a day of each other in December 2018. (Dkt. Nos. 108-09). In
both their Request for Entry of Default and this Motion, Plaintiffs have relied on the Certificates of Service filed in
October 2019.



                                                          5
       Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 6 of 23




        On December 20, 2019, Plaintiffs moved for default judgment against the Shanghai

Huangzhou Defendants pursuant to Federal Rule 55(b) and Local Rule 55.2. (Dkt. No. 121).

Plaintiffs attached to the Motion the supporting affidavit required by Local Rule 55.2(b), as well

as copies of both the Original and Amended Complaint, the Notice of Removal, the Certificates

of Service with respect to the Shanghai Huangzhou Defendants, both the original and amended

Request for Entry of Default, and their clerk’s entry of default. (Dkt. Nos. 121, 121-1, 121-2).4

On December 23, 2019, Plaintiffs served the Motion and accompanying exhibits on the Shanghai

Huangzhou Defendants via Federal Express International Priority Mail. (Dkt. No. 122). The

Shanghai Huangzhou Defendants have filed no response to the Motion.

III.    DISCUSSION

        A.       Default Judgment Standard

        “Rule 55 of the Federal Rules of Civil Procedure provides a two-step process for

obtaining a default judgment.” Priestly v. Headminder, Inc., 647 F.3d 497, 504 (2d Cir. 2011).

First, under Federal Rule 55(a), the plaintiff must obtain a clerk’s entry of default. Fed. R. Civ. P.

55(a) (“When a party against whom a judgment for affirmative relief is sought has failed to plead

or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must enter the

party’s default.”); see also Local Rule 55.1 (requiring a party seeking a clerk’s entry of default to

“submit an affidavit showing that (1) the party against whom it seeks a judgment . . . is not an

infant, in the military, or an incompetent person (2) a party against whom it seeks a judgment for

affirmative relief has failed to plead or otherwise defend the action . . . and (3) it has properly

served the pleading to which the opposing party has not responded”). Second, under Rule 55(b),

the plaintiff may apply for entry of default judgment by the clerk “[i]f the plaintiff’s claim is for


4
  The Court notes that Plaintiffs did not attach to their Motion a proposed form of default judgment, as required by
Local Rule 55.2(b).



                                                         6
     Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 7 of 23




a sum certain,” or by the court “[i]n all other cases.” Fed. R. Civ. P. 55(b)(1), (2); see also Local

Rule 55.2(b) (“A party shall accompany a motion to the Court for the entry of a default

judgment, pursuant to Fed. R. Civ. P. 55(b)(2), with a clerk’s certificate of entry of default . . . a

proposed form of default judgment, and a copy of the pleading to which no response has been

made. The moving party shall also include in its application an affidavit of the moving party or

the moving party's attorney setting forth facts as required by L.R. 55.2(a).”).

       By failing to answer the Complaint, a Defendant is deemed to have admitted the factual

allegations in the Complaint. See Greyhound Exhibitgroup, 973 F.2d at 158 (“[A] party’s default

is deemed to constitute a concession of all well pleaded allegations of liability.”); Rolex Watch,

U.S.A., 2011 WL 1131401, at *2, 2011 U.S. Dist. LEXIS 32249, at *5-6 (“In considering a

motion for default judgment, the court will treat the well-pleaded factual allegations of the

complaint as true, and the court will then analyze those facts for their sufficiency to state a

claim.”). But before entering default judgment, the Court must review the allegations to

determine whether Plaintiffs have stated a valid claim for relief. See Finkel v. Romanowicz, 577

F.3d 79, 84 (2d Cir. 2009); Telequip Corp. v. Change Exch., No. 01-cv-1748, 2004 WL

1739545, at *1, 2004 U.S. Dist. LEXIS 14892, at *3 (N.D.N.Y. Aug. 3, 2004).

       B.      Plaintiffs’ Entitlement to a Default Judgment

       The Court first analyzes whether Plaintiffs have met all the procedural requirements to

obtain a default judgment under Federal Rule 55(b)(2) and Local Rule 55.2(b). As a threshold

matter, Plaintiffs are only entitled to such a judgment if the Shanghai Huangzhou Defendants

were properly served with the Amended Complaint, and subsequently failed to timely respond.

As the Shanghai Huangzhou Defendants are located outside the United States, the governing rule

is Federal Rule 4(f), which permits service of process upon an individual abroad “by any

internationally agreed upon means of service that is reasonably calculated to give notice, such as


                                                   7
     Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 8 of 23




those authorized by the Hague Convention.” Fed. R. Civ. P. 4(f)(1). Because both China—the

country in which the Shanghai Huangzhou Defendants are located—and the United States are

signatories to the Hague Convention, “service of process on the Defendants in [China] must

conform to the requirements of the Hague Convention.” Unite Nat’l Ret. Fund v. Ariela, Inc.,

643 F. Supp. 2d 328, 332-33 (S.D.N.Y. 2008); see also Volkswagenwerk Aktiengesellschaft v.

Schlunk, 486 U.S. 694, 705 (1988) (“[C]ompliance with the [Hague] Convention is mandatory in

all cases to which it applies.”).

        As noted above, Plaintiffs have filed Certificates of Service completed by the Central

Authority of China, indicating that the Amended Complaint was properly served on both of the

Shanghai Huangzhou Defendants in December 2018. (Dkt. Nos. 108-09). “It is well settled that

the return of a completed certificate of service by a Central Authority establishes prima facie

evidence that the Central Authority’s service on Defendants was made in compliance with the

[Hague] convention” and with the foreign state’s “internal laws.” Unite Nat’l Ret. Fund, 643 F.

Supp. 2d at 334-35. Because the Certificates of Service filed by Plaintiffs provide prima facie

evidence that service on the Shanghai Huangzhou Defendants was proper, and no party has

sought to challenge such service, this Court finds that the Shanghai Huangzhou Defendants were

properly served with the Amended Complaint.

        As the Shanghai Huangzhou Defendants failed to answer or otherwise respond to the

Amended Complaint within the 21 days allowed under Federal Rule 12(a)(1), Plaintiffs properly

requested a clerk’s entry of default pursuant to Rule 55(a). (Dkt. No. 110). On November 15,

2019, Plaintiffs received a clerk’s entry of default. (Dkt. No. 118). On December 20, 2019,

Plaintiffs moved for default judgment under Rule 55(b). Although Plaintiffs served the motion

for default judgment on the Shanghai Huangzhou Defendants, (see Dkt. No. 122 (certificate of




                                                 8
     Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 9 of 23




service)), the Shanghai Huangzhou Defendants have filed no response. Plaintiffs, therefore,

appear to have met the procedural requirements for an order of default under Rule 55(b)(2) and

Local Rule 55.2(b).

       C.      Personal Jurisdiction

       Plaintiffs’ Motion, however, must be denied for the fundamental reason that the

Amended Complaint fails to allege facts sufficient for this Court to determine that it may

exercise personal jurisdiction over the Shanghai Huangzhou Defendants. While “a district court

should not raise personal jurisdiction sua sponte when a defendant has appeared and consented,

voluntarily or not, to the jurisdiction of the court,” “when a defendant declines to appear . . .

before a court grants a motion for default judgment, it may first assure itself that it has personal

jurisdiction over the defendant.” Sinoying Logistics Pte Ltd. v. Yi Da Xin Trading Corp., 619

F.3d 207, 213 (2d Cir. 2010). While the Second Circuit has “left open the question ‘whether a

district court must investigate its personal jurisdiction over [a] defendant before entering a

default judgment,’” a “default judgment is ‘void’ [within the meaning of Federal Rule 60(b)(4)]

if it is rendered by a court that lacks jurisdiction over the parties.” City of New York v. Mickalis

Pawn Shop, LLC, 645 F.3d 114, 133, 138 (2d Cir. 2011) (citations omitted); see also Golden

Ring Int’l, Inc. v. Cullen, No. 6:18-cv-1244, 2019 WL 4015638, at *6, 2019 U.S. Dist. LEXIS

144444, at *15 (N.D.N.Y. Aug. 26, 2019) (noting that “even a full” default judgment is void if

rendered by a court lacking jurisdiction and that, “in the context of default,” a court may assess

personal jurisdiction prior to granting a default judgment “even where personal jurisdiction has

not been raised by the parties”); Weitsman v. Levesque, No. 3:17-cv-00727 , 2019 WL 7503022,

at *2-5, 2019 U.S. Dist. LEXIS 225002, at *3-15 (N.D.N.Y. Jan. 11, 2019) (considering personal

jurisdiction sua sponte on a motion for default judgment as to damages and, after finding lack of

personal jurisdiction, vacating prior order granting motion for default judgment as to liability).


                                                  9
    Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 10 of 23




As the Shanghai Huangzhou Defendants have not appeared in this matter or consented to this

Court’s jurisdiction, this Court will follow the Second Circuit’s guidance and “assure itself” that

it may properly exercise jurisdiction over them.

       “In the absence of a federal statute specifically directing otherwise, and subject to the

limitations imposed by the United States Constitution, [the court] looks to the law of the forum

state to determine whether a federal district court has personal jurisdiction over a foreign

corporation.” Brown v. Lockheed Martin Corp., 814 F.3d 619, 624 (2d Cir. 2016). The exercise

of personal jurisdiction must accord with the Due Process Clause of the United States

Constitution. Brown, 814 F.3d at 625. Plaintiffs’ allegations must provide “factual specificity

necessary to confer jurisdiction.” Jazini ex rel. Jazini v. Nissan Motor Co., 148 F.3d 181, 185 (2d

Cir. 1998). Conclusory statements, including legal conclusions, without supporting facts are

insufficient. Id. Importantly here, in assessing personal jurisdiction, “[e]ach defendant’s contacts

with the forum state must be assessed individually.” Calder v. Jones, 465 U.S. 783, 790 (1984).

A “court may exercise two types of personal jurisdiction over a corporate defendant properly

served with process”: “general” and “specific.” Brown, 814 F.3d at 624.

               1.      General Jurisdiction

       General jurisdiction subjects a defendant to suit on any claims, whether or not they arise

from the defendant's dealings in the forum state. Int’l Shoe Co. v. Washington, 326 U.S. 310, 318

(1945). “For a court to exercise general jurisdiction over a defendant,” (1) “state law must

authorize general jurisdiction”; and (2) “jurisdiction ‘must comport with constitutional due

process principles.’” Reich v. Lopez, 858 F.3d 55, 62-63 (2d Cir. 2017) (quoting Licci ex rel.

Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 59-60 (2d Cir. 2012)). In Daimler AG v.

Bauman, the Supreme Court explained that “[a]side from ‘an exceptional case,’ . . . a corporation

is at home (and thus subject to general jurisdiction, consistent with due process) only in a state


                                                 10
    Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 11 of 23




that is the company’s formal place of incorporation or its principal place of business.” Gucci

Am., Inc. v. Weixing Li, 768 F.3d 122, 135 (2d Cir. 2014) (quoting Daimler AG v. Bauman, 571

U.S. 117, 139 & n.19 (2014)).

       Here, the Amended Complaint sets forth no allegations suggesting that the Shanghai

Huangzhou Defendants are incorporated, have their principal place of business, or are otherwise

“at home” in New York; to the contrary, they appear to be Chinese companies with their

principal places of business in Shanghai, China. (Dkt. No. 11, at 2; Dkt. Nos. 17, 108, 109).

Therefore, this Court sees no basis to exercise general jurisdiction over the Shanghai Huangzhou

Defendants.

                 2.    Specific Jurisdiction

       “Specific [personal] jurisdiction exists when ‘a [forum] exercises personal jurisdiction

over a defendant in a suit arising out of or related to the defendant’s contacts with the forum.’”

O’Neill v. Asat Trust Reg. (In re Terrorist Attacks on September 11, 2001), 714 F.3d 659, 673-74

(2d Cir. 2013) (quoting Metro. Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560, 567-68 (2d

Cir. 1996) (internal quotation omitted)). To evaluate whether it may exercise specific personal

jurisdiction over a defendant, the Court first looks to whether it has a “statutory basis” for such

jurisdiction under New York’s long-arm statute, Troma Entertainment, 729 F.3d at 218, and

then, “[i]f the long-arm statute permits personal jurisdiction, the second step is to analyze

whether personal jurisdiction comports with the Due Process Clause of the United States

Constitution.” Chloe v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 163 (2d Cir. 2010).

                       a.      New York’s Statutory Requirements

       To determine whether the Court may exercise specific jurisdiction over Defendants, the

Court first applies New York’s long-arm statute, Chloe, 616 F.3d at 163, which provides, in

relevant part:


                                                 11
    Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 12 of 23




                As to a cause of action arising from any of the acts enumerated in
                this section, a court may exercise personal jurisdiction over any non-
                domiciliary, or his executor or administrator, who in person or
                through an agent:

                1. transacts any business within the state or contracts anywhere to
                supply goods or services in the state; or

                2. commits a tortious act within the state, except as to a cause of
                action for defamation of character arising from the act; or

                3. commits a tortious act without the state causing injury to person
                or property within the state, except as to a cause of action for
                defamation of character arising from the act, if he

                        (i) regularly does or solicits business, or engages in any other
                        persistent course of conduct, or derives substantial revenue
                        from goods used or consumed or services rendered, in the
                        state, or

                        (ii) expects or should reasonably expect the act to have
                        consequences in the state and derives substantial revenue
                        from interstate or international commerce; or

                4. owns, uses or possesses any real property situated within the state.

N.Y. C.P.L.R. § 302(a). The Court addresses each of these possible bases for personal

jurisdiction in turn.

                               i.      Transacting Business – N.Y. C.P.L.R. § 302(a)(1)

        Under N.Y. C.P.L.R. § 302(a)(1), a court may exercise personal jurisdiction over a non-

domicilary who “transacts any business within the state or contracts anywhere to supply goods or

services in the state.” In determining whether personal jurisdiction may be exercised under this

provision, “a court must decide (1) whether the defendant ‘transacts any business’ in New York

and, if so, (2) whether this cause of action ‘aris[es] from’ such a business transaction.” Licci, 673

F.3d at 60 (internal quotations omitted, alteration in original).

        The Amended Complaint alleges that Defendants, as a group, “regularly do business in

New York State and derive substantial revenue from goods sold and used in New York State and


                                                  12
    Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 13 of 23




in interstate and international commerce,” and that they “supplied and sold goods and services to

individuals and businesses located in New York State, including the Home Depot Store” at

which the Heater was purchased. (Dkt. No. 11, at 4). These bare, conclusory allegations are

insufficient to establish personal jurisdiction over the Shanghai Huangzhou Defendants pursuant

to N.Y. C.P.L.R. § 302(a)(1), as “[p]ersonal jurisdiction under CPLR § 302(a)(1) . . . requires

that ‘[e]ach defendant’s contacts with the forum’ be ‘assessed individually.’” Joint Stock Co.

Channel One Russia Worldwide v. Informir LLC, No. 16-cv-1318, 2018 WL 4681616, at *13,

2018 U.S. Dist. LEXIS 152237, at *36 (S.D.N.Y. Sept. 11, 2018) (quoting AmTrust Fin. Servs.,

Inc. v. Lacchini, 260 F. Supp. 3d 316, 326-27 (S.D.N.Y. 2017)) (allegations that the “Infomir

Defendants” as a group manufactured, imported and sold equipment were insufficient to

establish jurisdiction over a particular defendant), report and recommendation adopted, 2018

WL 4666069, 2018 U.S. Dist. LEXIS 167773 (S.D.N.Y. Sept. 28, 2018). Plaintiffs’ allegations

are too vague and generalized to allow the Court to conduct this necessary defendant-specific

inquiry over whether the Shanghai Huangzhou Defendants specifically “transacted business” in

New York within the meaning of this statute, or whether Plaintiffs’ claim arose from those

business transactions.

       As a result, Plaintiffs’ approach of treating Defendants as a collective, rather than

addressing the Shanghai Huangzhou Defendants specifically, fails to provide the factual

specificity necessary for the Court to assert jurisdiction over the Shanghai Huangzhou

Defendants under N.Y. C.P.L.R. § 302(a)(1). For example, while an out-of-state party’s shipping

of a single product—such as the Heater that is the subject of this litigation—into New York

“might well be sufficient, by itself, to subject [that party] to the jurisdiction of a New York Court

under section 302(a)(1),” Chloe, 616 F.3d at 169-70, here, Plaintiffs have not alleged facts




                                                 13
    Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 14 of 23




demonstrating that either Shanghai Defendant was “the entity that shipped the machine—a fact

that might have supported jurisdiction.” Bacon v. Fabio Perini S.p.A., 16-cv-1218, 2017 WL

4861489, at *7, 2017 U.S. Dist. LEXIS 221602, at *20-21 (N.D.N.Y. July 7, 2017). Nor have

Plaintiffs otherwise alleged facts establishing that “a relevant [Shanghai Defendant] transaction

took place in New York or that [the Shanghai Huangzhou Defendants] contracted to supply the

relevant machine in New York.” Id.

       Thus, based on the allegations set forth in the Amended Complaint, Plaintiffs have failed

to make a prima facie case that personal jurisdiction over the Shanghai Huangzhou Defendants is

proper under N.Y. C.P.L.R. § 302(a)(1), and this Court cannot find that it may exercise such

jurisdiction under that provision.

                               ii.     Tortious Act Within Sate – N.Y. C.P.L.R. § 302(a)(2)

       N.Y. C.P.L.R. § 302(a)(2), in relevant part, provides for jurisdiction when the claim

arises from a defendant’s “commi[ssion of] a tortious act within the state.” Typically, a

“defendant’s physical presence in New York is a prerequisite to jurisdiction under § 302(a)(2).”

Bank Brussels Lambert v. Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 790 (2d Cir. 1999); see

also Thackurdeen v. Duke Univ., 130 F. Supp. 3d 792, 803 (S.D.N.Y. 2015) (remarking that “the

Second Circuit continues to adhere to the traditional, stricter rule . . . requiring the defendant to

physically commit the tortious act within New York”), aff’d, 660 F. App’x 43 (2d Cir. 2016). As

the Amended Complaint does not allege that the Shanghai Huangzhou Defendants were ever

physically present in New York or committed any tortious act within New York, the Court may

not exercise jurisdiction over the Shanghai Huangzhou Defendants pursuant to N.Y. C.P.L.R. §

302(a)(2).




                                                  14
    Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 15 of 23




                                iii.    Injury Within State – N.Y. C.P.L.R. § 302(a)(3)

        N.Y. C.P.L.R. § 302(a)(3)(i) establishes that a court “may exercise personal jurisdiction

over any non-domicilary . . . who in person or through an agent . . . commits a tortious act

without the state causing injury to person or property within the state . . . if he . . . regularly does

or solicits business, or engages in any other persistent course of conduct, or derives substantial

revenue from goods used or consumed or services rendered, in the state.” Under N.Y. C.P.L.R. §

302(a)(3)(ii), a court “may exercise personal jurisdiction over any non-domicilary . . . who in

person or through an agent . . . commits a tortious act without the state causing injury to person

or property within the state . . . if he . . . expects or should reasonably expect the act to have

consequences in the state and derives substantial revenue from interstate or international

commerce.” Plaintiffs’ allegations fall short of establishing personal jurisdiction under these

provisions as well.

        As noted previously, Plaintiffs’ Amended Complaint consistently refers to the actions of

“Defendants” as a whole, rather than the Shanghai Huangzhou Defendants specifically. These

allegations establish, at most, that the Shanghai Huangzhou Defendants played some role in the

allegedly defective and negligent design, manufacturing, assembly, marketing or sale of the

Heater that caused Plaintiffs’ injuries in New York, but they provide no information as to what

that role was. The Amended Complaint sets forth no allegations through which the Court can

evaluate what specific behavior the Shanghai Huangzhou Defendants engaged in with respect to

the Heater, or whether they reasonably should have expected that behavior to have consequences

in New York. Nor does it provide facts regarding the Shanghai Huangzhou Defendants’

relationships with other entities involved in the Heater’s production and sale—such as the other

Defendants—through which the Court could draw inferences about whether they reasonably

should have expected the effects of their actions to reach New York. Compare, e.g., Kernan v.


                                                   15
    Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 16 of 23




Kurz-Hastings, Inc., 175 F.3d 236, 238 (2d Cir. 1999) (finding jurisdiction under N.Y. C.P.L.R.

§ 302(a)(3) over Japanese manufacturer of an injury-causing machine was proper where the

manufacturer’s distributor in Pennsylvania sold the machine to plaintiff’s employer in New

York, as the manufacturer “did indeed attempt to serve the New York market, even if it did so

indirectly”); Darrow v. Hetronic Deutschland, 119 A.D.3d 1142, 1144 (3d Dep’t 2014)

(concluding that the court could exercise personal jurisdiction where “[t]he record reflects that

the defendant maintained an exclusive agreement with [its distributor],” which “affected

distribution to certain states . . . through a network of regional distributors, one of which was

designated to serve the New York market” and there was evidence of “defendant’s awareness of

this network”); Halas v. Dick’s Sporting Goods, 105 A.D.3d 1411, 1412 (4th Dep’t 2013)

(concluding that “defendant should have reasonably expected that its negligence would have

consequences in individual states, including New York, because its [exclusive] distributor targets

the nationwide market” and has retail locations “in 36 states including New York”).

        As noted previously, Plaintiffs’ only allegations addressing the Shanghai Huangzhou

Defendants’ connections to New York allege that all Defendants, as a group, “regularly do

business in New York State and derive substantial revenue from goods sold and used in New

York State and in interstate and international commerce,” and that they “supplied and sold goods

and services to individuals and businesses located in New York State, including the Home Depot

Store” at which the Heater was purchased. (Dkt. No. 11, at 4). Such conclusory statements,

which are essentially just “restatement[s] . . . of the [relevant] legal standard[s],” are insufficient

to establish jurisdiction. Jazini, 148 F.3d at 184-85. Beyond these conclusory statements, the

Amended Complaint alleges no facts from which the Court may find that either of the Shanghai

Huangzhou Defendants “regularly does or solicits business, or engages in any other persistent




                                                  16
    Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 17 of 23




course of conduct” in New York State. It also alleges no non-conclusory facts from which the

Court can conclude that the portion of the Shanghai Huangzhou Defendants’ revenue derived

from New York State, interstate or international commerce is “substantial” in any sense, as

required to establish jurisdiction under N.Y. C.P.L.R. § 302(a)(3)(i). See, e.g., Bacon, 2017 WL

4861489, at *7, 2017 U.S. Dist. LEXIS 221602, at *19-20 (“Although ‘[s]ubstantial revenue can

be measured in an absolute or relative sense or by qualitative or quantitative means’ . . . these

facts are insufficient to establish personal jurisdiction because the record lacks specifics

regarding the nature or value of international sales.” (quoting Litton v. Avomex, No. 08-cv-1340,

2010 WL 160121, at *7, 2010 U.S. Dist. LEXIS 2881, at *21 (N.D.N.Y. Jan. 14, 2010)));

Deitrick v. Gypsy Guitar Corp., No. 16-cv-616, 2016 WL 7494881, at *7, 2016 U.S. Dist.

LEXIS 179481, at *19 (S.D.N.Y. Dec. 28, 2016) (“Plaintiff’s mere conclusory statement [that

the defendant derives substantial revenue from interstate or international commerce]—tracking

the language of the required showing—is insufficient to meet his burden.”).

       Thus, based on the allegations set forth in the Amended Complaint, Plaintiffs have failed

to make a prima facie case that personal jurisdiction over the Shanghai Huangzhou Defendants is

proper under N.Y. C.P.L.R. § 302(a)(3), and this Court cannot find that it may exercise such

jurisdiction under that provision.

                               iv.     Owning, Using or Possessing Property Within State – N.Y.
                                       C.P.L.R. § 302(a)(4)

       A “court may exercise jurisdiction over a defendant if he owns, uses, or possesses any

property within New York that serves as the basis for plaintiffs’ cause of action.” Brown v.

Showtime Networks, Inc., 394 F.Supp.3d 418, 436 (S.D.N.Y. 2019). Section 302(a)(4) requires

that Plaintiff establish “a relationship between the property and the cause of action sued upon.”

Stroud, 91 F.Supp.3d at 390 (quoting Lancaster v. Colonial Motor Freight Line, Inc., 177



                                                 17
    Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 18 of 23




A.D.2d 152, 159 (1st Dep’t 1992)). As the Amended Complaint does not allege that the

Shanghai Huangzhou Defendants own, use or possess any property within New York that serves

as the basis for Plaintiffs’ cause of action, the Court may not exercise jurisdiction over the

Shanghai Huangzhou Defendants pursuant to N.Y. C.P.L.R. § 302(a)(4).

                       b.       Due Process Requirements

       Even assuming arguendo that this Court has personal jurisdiction over the Shanghai

Huangzhou Defendants pursuant to New York’s long-arm statute, Plaintiffs have failed to allege

facts sufficient to establish that this Court’s exercise of personal jurisdiction over the Shanghai

Huangzhou Defendants is consistent with due process. “Due process permits a court to exercise

personal jurisdiction over a non-resident where the maintenance of the suit would not ‘offend

traditional notions of fair play and substantial justice.’” Porina v. Marward Shipping Co., 521

F.3d 122, 127 (2d Cir. 2008) (quoting Int’l Shoe Co., 326 U.S. at 316). This inquiry requires “a

two-step analysis.” Id. (citing Metro. Life, 84 F.3d at 567-68). First, the Court must decide

whether the Shanghai Huangzhou Defendants “ha[ve] sufficient minimum contacts with the

forum to justify the court’s exercise of personal jurisdiction.” Id. The minimum contacts inquiry

“focuses on the relationship among the defendant, the forum and the litigation.” Walden v. Foire,

571 U.S. 277, 283-84 (2014) (internal quotations omitted). To determine if a defendant has

sufficient contacts with the forum to justify the Court’s exercise of specific jurisdiction, “the

defendant’s suit-related conduct must create a substantial connection with the forum State.” Id. If

the Shanghai Huangzhou Defendants have “sufficient minimum contacts,” the Court proceeds to

the second step and considers “whether the assertion of personal jurisdiction ‘is reasonable under

the circumstances of the particular case.’” Porina, 521 F.3d at 127 (2d Cir. 2008) (quoting

Metro. Life, 84 F.3d at 568).




                                                 18
    Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 19 of 23




       This Court has previously discussed the standards for evaluating the “minimum contacts”

of a foreign manufacturer of a product that caused harm in New York. See Bacon, 2017 WL

4861489, at *9-10, 2017 U.S. Dist. LEXIS 221602, at *21-28. In Bacon, this Court explained

that, as set forth in Justice Breyer’s concurrence in J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S.

873 (2011), the Supreme Court “has strongly suggested that a single sale of a product in a State

does not constitute an adequate basis for asserting jurisdiction over an out-of-state defendant,

even if that defendant places his goods in the stream of commerce, fully aware (and hoping) that

such a sale will take place.” Id. at 888-89 (citing, inter alia, Asahi Metal Industry Co. v. Superior

Court of Cal., Solano Cty., 480 U.S. 102, 111 (1987) (opinion of O’Connor, J.)). This Court went

on to explain that Supreme Court and Second Circuit precedent since Nicastro have emphasized

the importance of purposeful “State-specific targeting, regular in-State sales, or planned market

exposure to New York State” in establishing the minimum contacts necessary for personal

jurisdiction. See Bacon, 2017 WL 4861489, at *10, 2017 U.S. Dist. LEXIS 221602, at *28.

Based on these principles, this Court found that a foreign manufacturer’s exclusive marketing

and distribution agreement with its Pennsylvania subsidiary, as well as the foreign entity’s two

direct sales in New York (which were distinct from the sale by the foreign entity’s Pennsylvania

subsidiary that gave rise to the plaintiff’s claims) were insufficient to establish personal

jurisdiction over the entity. Id; see also, e.g., Richards v. Johnson & Johnson, Inc., No. 17-cv-

00178, 2018 WL 4214357, at *8, 2018 U.S. Dist. LEXIS 152016, at *22-23 (N.D.N.Y. March

30, 2018) (finding personal jurisdiction over manufacturer lacking where manufacturer’s “only

alleged contact with New York giving rise to [the plaintiff’s] injury was the presence in New

York of the allegedly defective [product] . . . which incorporated component parts supplied by”




                                                 19
    Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 20 of 23




the manufacturer, and there was “no allegation that [the manufacturer] had regular sales in New

York, directed its products toward New York, or catered to the New York market”).

       Here, the allegations regarding the Shanghai Huangzhou Defendants’ contacts with New

York are sparser and less developed than those this Court analyzed in Bacon and Richards.

Indeed, as discussed previously, aside from bare, conclusory allegations that reference all

Defendants as a group, the Amended Complaint says nothing about what the Shanghai

Huangzhou Defendants’ role was in the production and sale of the Heater at issue this litigation,

and in particular, whether their conduct suggested purposeful targeting of the New York market.

Nor does the Amended Complaint provide any other information about the Shanghai Huangzhou

Defendants’ contacts with New York from which the Court can evaluate whether their conduct

meets the Supreme Court’s “minimum contacts” standard.

       Because Plaintiffs have failed to allege that the Shanghai Huangzhou Defendants have

minimum contacts with New York sufficient to satisfy due process, the Court need not proceed

to the second step of the analysis concerning the reasonableness of exercising jurisdiction over

them. Metro. Life, 84 F.3d at 568 (“A reviewing court must first examine the defendant’s

contacts with the forum. If the same do not exist in sufficient abundance, that is, if the

constitutionally necessary first-tier minimum is lacking, the inquiry ends.” (quoting Donatelli v.

Nat’l Hockey League, 893 F.2d 459, 465 (1st Cir. 1990))); see also Bank Brussels, 305 F.3d at

129 (“The import of the ‘reasonableness’ inquiry varies inversely with the strength of the

‘minimum contacts’ showing—a strong (or weak) showing by the plaintiff on ‘minimum

contacts’ reduces (or increases) the weight given to ‘reasonableness.’”). As such, on these facts,

this Court concludes that it cannot find that the exercise of personal jurisdiction over the

Shanghai Huangzhou Defendants conforms to due process.




                                                 20
    Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 21 of 23




               3.      Denial with Leave to Renew

       Because the Amended Complaint fails to allege facts sufficient to support this Court’s

exercise of personal jurisdiction over the Shanghai Huangzhou Defendants, the Court denies the

Motion. The Court notes, however, that in determining whether it has personal jurisdiction over

these Defendants, the Court may consider evidence outside of the complaint. See Vasquez v.

Hong Kong and Shanghai Banking Corp., Ltd., No. 18-cv-1876, 2020 WL 4586729, at *1 n.1,

2020 U.S. Dist. LEXIS 142607, at *2 n.1 (S.D.N.Y. Aug. 10, 2020). The Court therefore denies

the Motion without prejudice to renewal. Plaintiffs may renew their motion for default judgment

by filing, within thirty days, evidence and briefing in support of this Court’s personal jurisdiction

over the Shanghai Huangzhou Defendants.

       D.      Liability

       Because the Motion is denied for lack of personal jurisdiction, the Court declines to

decide whether Plaintiffs have pled facts sufficient to state a claim against the Shanghai

Huangzhou Defendants, as would be necessary for the Court to enter a default judgment.

However, the Court notes that, as with its jurisdictional allegations, the Amended Complaint’s

substantive allegations simply refer to “Defendants” as a group, without specifying any actions

or omissions by the Shanghai Huangzhou Defendants, including their role in the allegedly

tortious design, manufacture, assembly, marketing and sale of the Heater. (Dkt. No. 11, at 6-12).

This failure to allege particularized facts regarding the Shanghai Huangzhou Defendants’

conduct would likely render it difficult for the Court to find that Plaintiffs have pled facts

sufficient to state a claim against the Shanghai Huangzhou Defendants, were the Court to reach

that question. See Howard v. Municipal Credit Union, No. 05-cv-7488, 2008 WL 782760, at

*12, 2008 U.S. Dist. LEXIS 124085, at *39-40 (S.D.N.Y. Jan. 25, 2008) (“While Rule 8 does

not prohibit ‘collective allegations’ against multiple defendants, it does require that the


                                                 21
      Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 22 of 23




allegations be ‘sufficient to put each [d]efendant on notice of what they allegedly did or did not

do.’” (citations omitted)), report and recommendation adopted 2008 WL 782760, 2008 U.S.

Dist. LEXIS 23448 (S.D.N.Y. March 25, 2008). To the extent Plaintiffs seek to renew their

motion for default judgment, they should address which cause of action or causes of action in the

Amended Complaint are sufficiently pled to state a claim against the Shanghai Huangzhou

defendants.

        To the extent the Plaintiffs seek to renew their motion for default judgment, they should

also address the issue of damages. Plaintiffs have not specified the amount of damages they seek,

nor have they submitted affidavits or other documentary evidence from which the Court could

determine an appropriate damages award. “[I]t is well established that ‘[w]hile a party’s default

is deemed to constitute a concession of all well pleaded allegations of liability, it is not

considered an admission of damages.’” Cement & Concrete Workers Dist. Council Welfare Fund

v. Metro Found. Contractors Inc., 699 F.3d 230, 234 (2d Cir. 2012) (quoting Greyhound

Exhibitgroup, 973 F.2d at 158). “There must be an evidentiary basis for the damages sought by

plaintiff, and a district court may determine there is sufficient evidence either based upon

evidence presented at a hearing or upon a review of detailed affidavits and documentary

evidence.” Id. (citing Fed. R. Civ. P. 55(b)(2)).

IV.     CONCLUSION

        For these reasons, it is hereby

        ORDERED that the Motion for Default Judgment (Dkt. No. 121) is DENIED without

prejudice; and it is further




                                                    22
    Case 5:17-cv-00052-BKS-TWD Document 150 Filed 09/03/20 Page 23 of 23




       ORDERED that Plaintiffs may renew the Motion for Default Judgment by filing, within

thirty days of the date of this Order, evidence and a memorandum of law addressing whether this

Court has personal jurisdiction over the Shanghai Huangzhou Defendants; and it is further

       ORDERED that if Plaintiffs renew the Motion for Default Judgment, the memorandum

of law should also address whether the Amended Complaint sufficiently states a cause of action

against the Shanghai Huangzhou Defendants for the issuance of a default judgment, as well as

the issue of damages; and it is further

       ORDERED that if Plaintiffs elect not to renew the Motion for Default Judgment,

Plaintiffs are directed to provide the Court with a status report within thirty days of the date of

this Order, addressing what action Plaintiffs seek to take regarding the Shanghai Huangzhou

Defendants.

       IT IS SO ORDERED.

Dated: September 3, 2020
       Syracuse, New York




                                                 23
